DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 26 January 2021.
This office action is made Final.
Claims 8, 11, and 18 have been amended.
The 112a rejection of Claims 11-14 and 16-17 has been withdrawn as necessitated by the amendment.
Claims 1-4, 6-14, 16-20 are pending. Claims 1, 8, 11, and 18 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10, 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 8 and 18 recite the limitation “in response to receiving the field identifier from a different client application running on a different client device, compute a second result of the formula and provide the second result to the different client application, wherein the second result of the formula is different from the first result of the formula”  Based on the amendment, the scope of the limitation is now saying the computed second result of the formula to a different client application is different than the computed first result of the formula to a first client application. Applicant stated support can be found in paragraphs 18-20, 69-72, and 110 and FIG. 8. However, the cited sections do not show support for this limitations. None of the listed paragraphs show support for “wherein the second result of the formula is different from the first result of the formula”. Applicant’s specification fails to describe how a different device (all else being equal) would render a different result if the field identifier and the field management system storing the field descriptor associated with the field identifier remains the same. In other words, the claim is disclosing both application/devices using the same field management system with the same field descriptor and with the same input/identifier. Therefore, regardless of the device/application, the result of the formula would be the same on all device/applications if the same identifier and the same field management system comprising the same field descriptors were used. Applicant’s specification does not disclose a different result is computed on a different 
Any claim not specifically addressed, above, is being rejected as its failure to overcome the incorporated deficiencies of a claim upon which is depends on.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10, 18-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Any claim not specifically addressed, above, is being rejected as its failure to overcome the incorporated deficiencies of a claim upon which is depends on.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8-9 and 18-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Rayson et al (US 5761689, 1998) in further view of Kamvar et al (US 20050283468; 2005)
As per independent claim 8, Rayson et al discloses a method comprising:
receiving a request for loading a previously stored electronic item at a client application running on a client device, the first client application configured to present the electronic item using a first software application hosted by a product platform, the electronic item stored by the product platform (Note: The term “product platform” is not defined in the claims nor clearly defined in the specification; therefore, the broadest reasonable interpretation is applied. In addition, the language does not explicitly distinguish that the client device and the product platform are different devices. Therefore, the client device and product platform could be the same. In addition, the claim language does not explicitly distinguished that the first client application and the first software application are different. 
retrieving content for the electronic item from the product platform, rendering the content of the electronic item on a display of the client device; (As stated above, the term “product platform” is not defined in the claims nor clearly defined in the specification; therefore, the broadest reasonable interpretation is applied. Col 1, line 66 – Col 2, line 2; Col 2, lines 
the content comprising a field identifier for a field; (“Field identifier” is not clearly explained within the claim; therefore the broadest reasonable interpretation is applied.  Col 1, line 66 – Col 2, line 2; Col 5, lines 9-17; Claim 1, 23: Determines if one of the word/text the user inputs corresponds an entry in the autocorrect list. The word/text that corresponds to any of the entries in the autocorrect list is viewed as a field identifier for a field)
forwarding the field identifier to… a field management system; the field management system storing a field descriptor associating with the field identifier and comprising a field name and formula associated with the field identifier (The terms “field management system” and “field name” is not defined in the claims nor clearly defined in the specification; therefore, the broadest reasonable interpretation is applied. In addition, the term “field identifier” is claimed as comprising a field name and a formula. The language does not state the identifier is different than the name and formula. Therefore, the broadest reasonable interpretation is applied. Thus, the field descriptor stored is the combination of the field name and formula. In other words, the field name and formula together is a considered a field descriptor. Therefore,  Col 5, lines 9-10; Col 6, line 19 – Col 7, line 14 FIG 6: Each word/text is sent/retrieved by an autocorrect engine that determines characters entered by 
in response to receiving the field identifier, compute the result of the formula and provide the first result of the formula to the client application, receiving a result of a formula associated with the field identifier from the field management system; and rendering the result of the formula associated with the field identifier in line with the content of the electronic item. (As stated, Col 5, lines 9-10: Each word/text is sent/retrieved by an autocorrect engine that determines characters entered by the user on keyboard 16 correspond to any of the entries within the autocorrect list stored on the computer/system. Col 5, lines 14-17: If the entry on the keyboard made by the user corresponds to one of the entries in autocorrect list, the autocorrect engine replaces the entry by the user with the corresponding list item in document. Col 1, line 65 – Col 2, line 4: Discloses recognizing an error with a word and correcting/replacing it as the user begins to type the next word. Replacing the typed word/character directly is a form of inline editing. Also, The determining and obtaining the selected entry corresponding to entries in a dictionary is a form computing the result of the formula in response to the received identifier )
in response to receiving the request for loading the previously stored item: perform the steps of retrieving, rendering, forwarding, receiving, rendering. (Rayson discloses these limitations occurring when the document is displayed and user is entering text into the document as explained above. Col 10, lines 16-20 discloses if a document has already been open (i.e. opened a document). Also, the Examiner explained above that opening a 
However, the cited art fails to disclose forwarding the field identifier to the field management server of a field management system and the server comprising a processor and medium configured to in response to the receiving the field identifier, compute the first result of the formula, and provide the first result of the formula to the client application. However, Kamvar et al discloses the auto-complete (form of auto-correct) functionality stored at a server instead on the user’s local device. Word/text is sent/retrieved to the autocomplete server, from the client, that determines character/text entered by the user correspond to any of the entries within the dictionary associated with the autocomplete server. If the entry made by the user corresponds to one of the entries the dictionary, the autocomplete server transmits the selected entry to the client device. (FIG. 7; 0025, 0048). The determining and obtaining the selected entry corresponding to entries in a dictionary is a form computing the result of the formula in response to the received identifier. In addition, Kamvar discloses the server has a processor and medium (FIG 10)

As stated above, the combination of the cited art discloses the field management system server is configured to: in response to receiving the field identifier from a first client application (on a first client device), compute the first result of the formula, and provide the first result of the result of the client application. However, the cited art failed to disclose “in response to receiving the field identifier from a different (second) client application on a different (second) client device, compute a second (different) result of the formula, and provide the second  (different) result of the result of the different (second) client application” wherein the second result is different from the first result as stated in lines 23-27 of Claim 8. However, lines 23-27 recite similar limitations previously presented in limitations of in response to receiving the field identifier from a first client application (on a first client device), compute the first result of the formula, and provide the first result of the result of the client application, but with a different/second 1)application, 2)result, and 3) client.  Therefore, lines 23-27 recite similar limitations previously presented in other limitations of Claim 8 with new, arbitrary limitation(s) of in response to receiving the field identifier from a different (second) client application on a different (second) client device, compute a second result (different) of the formula, and provide the second result of the result of the different (second) client application that repeats the functionality of the steps of in response to receiving the field 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to in response to receiving the field identifier from a different (second) client application on a different (second) client device, compute a second/different result of the formula, and provide the second/different result of the result of the different (second) client application given the knowledge to use the steps in response to receiving the field identifier from a first client application (on a first client device), compute the first result of the formula, and provide the first result of the result of the client application, because it was obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention that the steps may be replicated to gain repeated benefit of allowing the flexibility of different applications on different devices to perform the same functionality.
As per dependent claim 9, Rayson et al discloses requesting the field management system to provide an updated result when the formula associated with the field identifier is updated; receiving the updated result from the field management system; and updating the result of the formula associated with the field with the updated result. (Col 8, lines 50-58; Col 3, lines14-18: Discloses the ability to change/edit the formula/definition of an entry by loading the autocorrect dialog box and selecting the entry to be edited. Once the entry is selected, the user can edit the definition box and confirm to redefine the entry when prompted. Thus, when the user types the characters/text associated with edited entry, the typed characters/text would automatically change to the new definition/replacement text of that entry before the user 
Furthermore, based on the rejection of Claim 8 and the rationale incorporated, Kamvar et al discloses a server. Kamvar discloses autocorrect dictionaries which are checked for corresponding entries based on received user input (0048) For example, the user input “Bri” is sent to the server and checked by the server against its dictionaries to determine if any entries start/include “Bri”. Kamvar discloses similar functionality as Rayson, which was done on the client, wherein Kamvar does it on a server.  Furthermore, Kamvar discloses a client/server architecture in a networked environment (FIG 3; 0023, 0024) . It was well-known to one of ordinary skilled in the art at the time of Applicant’s invention that the functionality of a client/server architecture is applicable and interchangeable between a client and a server since there is no real significant differences between the processing abilities of a client and a server. In addition, one of ordinary skill in the art would not see any reason why certain data processing techniques, once taught, cannot or should not be applied to either the client or server side of a system. Each side contains a data processing unit and techniques for one processing unit may very well be applicable to other data processing units; therefore, a program tailored to be executed on a client can also be executed on a server and vice versa.
Therefore, in conjunction, the combination of the cited art teaches allows the functionality of Rayson to occur using the functionality of Kamvar et al. Therefore, the combination of the cited art teaches requesting the field management system server to provide an updated result when the formula associated with the field identifier is 
As per independent claim 18, Claim 18 recites similar limitations as in Claim 8 and is rejected under similar rationale.
As per dependent claim 19, Claim 19 recites similar limitations as in Claim 9 and is rejected under similar rationale.

Claim 10 and 20 remain rejected under 35 U.S.C. 103 as being unpatentable over Rayson in further view of Kamvar et al in further view of Christiansen et al (US 20070055926, 2007)
 As per dependent claim 10, Kamvar discloses a server; however, the cited art fails to specifically disclose forwarding a user account identifier to the field management system server along with the field identifier; and receiving the result of the formula associated with the field identifier from the field management system server only if a user account corresponding to the user account identifier is permitted to access the field. However, Christiansen et al discloses users can only obtain certain data from the database and importing/downloading that data into their document if they have the permissions to download that data . 0032 states “If desired, the user can then upload the annotation to the annotation database 120. One or more of the other user systems 110 that have access rights can then download the annotation for use with their own copy of the electronic document”  0030 discloses that the annotation database is connected to a server wherein in the server and annotation data can be the same device.  It would have been obvious to one of ordinary skill in the art before the effective 
It would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to have modified the cited art with Christiansen since it would had provided the benefit of adding access right in order to control who is able to obtain certain stored data to increase the security of the data. 
As per dependent claim 20, Claim 20 recites similar limitations as in Claim 10 and is rejected under similar rationale.

Allowable Subject Matter
Claims 1-4, 6-7, 11-14, 16-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s filed remarks on 9/16/2020 for claims 1-4, 6-7, 11-14, 16-17 were persuasive and none of the cited prior art(s) teach the amended claimed invention as a whole.


Response to Arguments
Applicant's arguments filed 1/26/22 have been fully considered but they are not persuasive. 
On pages 13-15 in regards to independent claim 8, Applicant argues that the cited references Rayson and Kamvar does not teach the amended claim. Applicant argues neither Rayson nor Kamvar teach or suggest  "in response to receiving the field identifier, compute the first result of the formula and provide the first result of the formula to the client application" and "in response to receiving the field identifier from a different client application running on a different client device, compute a second result of the formula and provide the second result to the different client application, wherein the second result of the formula is different from the first result of the formula" In addition, Applicant argues that neither of the references teach "a field management system storing a field descriptor associated with the field identifier and comprising: a field name; and a formula". However, the Examiner disagrees. 
In regards to the limitation(s) /subject matter, “"compute[s] a second result of the formula and provide[s] the second result to the different client application" in response to "receiving the field identifier from a different client application running on a different client device”, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant merely states that Rayson and Kamvar does not teach the limitations. 

Furthermore, the Examiner respectfully states that the combination of Rayson and Kamvar was used to teach the argued limitations of Claim 8, not Rayson alone. Therefore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner respectfully states that the claimed language does not define what field identifier is. The language states the content comprises a field identifier for a field, how and what makes the first result and second result differ from each other. In other words, the language provides no clarification what makes the first result and the second result different or when they are considered different. 
Furthermore, the Examiner refers the Applicant to MPEP 904.01 (b) that states "All subject matter that is the equivalent of the subject matter as defined in the claim, even though specifically different from the definition in the claim, must be considered unless expressly excluded by the claimed subject matter." In other words, while the prior art cited may not explicitly use the same terminology as disclosed in the claim limitations, it doesn't mean the art doesn't teach it and can't be considered to reject Applicant 's claimed invention. Thus, examiner submits that what is taught by the 
Thus, based on the broadest reasonable interpretation of language of the limitation, Rayson teaches the subject matter of forwarding the field identifier to… a field management system; the field management system storing a field descriptor associating with the field identifier and comprising a field name and formula associated with the field identifier. The Examiner respectfully states that the terms “field management system” and “field name” are not defined in the claims nor clearly defined in the specification; therefore, the broadest reasonable interpretation is applied. In addition, the term “field identifier” is claimed as comprising a field name and a formula. The language does not state the identifier is different than the name and formula. Therefore, the broadest reasonable interpretation is applied. Thus, the field descriptor stored is the combination of the field name and formula. In other words, the field name and formula together is a considered a field descriptor. Therefore,  Col 5, lines 9-10; Col 6, line 19 – Col 7, line 14 FIG 6 of Rayson teaches each word/text is sent/retrieved by an autocorrect engine that determines characters entered by the user on keyboard 16 correspond to any of the entries within the autocorrect list stored on the computer/system. The autocorrect list comprises a listing of multiple entries. Each entry is made of a “Replace” value and a “With” value. Each “replace” value comprises a text that may match the incoming text that was retrieved by the autocorrect engine (i.e. field identifier). The text linked to a Replace value is viewed as a field name.  Associated with each “replace” value is a “with”/definition value. The “with”/definition value comprises different text from the text of “replace” value. The text of “with”/definition value is used to 
Furthermore, Rayson discloses the subject matter of in response to receiving the field identifier, compute the result of the formula and provide the first result of the formula to the client application, receiving a result of a formula associated with the field identifier from the field management system; and rendering the result of the formula associated with the field identifier in line with the content of the electronic item. (As stated, Col 5, lines 9-10 of Rayson discloses each word/text is sent/retrieved by an autocorrect engine that determines characters entered by the user on keyboard 16 correspond to any of the entries within the autocorrect list stored on the computer/system. Col 5, lines 14-17 of Rayson discloses if the entry on the keyboard made by the user corresponds to one of the entries in autocorrect list, the autocorrect engine replaces the entry by the user with the corresponding list item in document. Col 
However, the cited art fails to disclose forwarding the field identifier to the field management server of a field management system and the server comprising a processor and medium configured to in response to the receiving the field identifier, compute the first result of the formula, and provide the first result of the formula to the client application. However, Kamvar et al discloses the auto-complete (form of auto-correct) functionality stored at a server instead on the user’s local device. Word/text is sent/retrieved to the autocomplete server, from the client, that determines character/text entered by the user correspond to any of the entries within the dictionary associated with the autocomplete server. If the entry made by the user corresponds to one of the entries the dictionary, the autocomplete server transmits the selected entry to the client device. (FIG. 7; 0025, 0048). The determining and obtaining the selected entry corresponding to entries in a dictionary is a form computing the result of the formula in response to the received identifier. In addition, Kamvar discloses the server has a processor and medium (FIG 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with Kamvar et al since it would have provided the benefit of speeding up a desired search by anticipating a user's request. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to in response to receiving the field identifier from a different (second) client application on a different (second) client device, compute a 
Therefore, the cited art teaches the argued limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


In the event Applicant wishes to conduct an interview with the Examiner, the Examiner requests an agenda, in writing, be faxed to the Examiner before an interview is scheduled as stated in MPEP 713.09. As disclosed in the MPEP, the written agenda should convince the Examiner that a disposal or clarification for appeal may be accomplished with only nominal further consideration for the interview to be granted. Please note: interviews to discuss new limitations only in the submitted agenda will not be denied. Please contact the Examiner by phone for the Examiner's fax number. See MPEP 713.09 for more details.


If attempts to reach the examiner by telephone are unsuccessful, the supervisor signing this action, William Bashore, can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/D. F./
Examiner, Art Unit 2177


					/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175